Case 1:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LEE GODFREY and YUN JAE CHUNG,
: Civil Action No.: 1:20-cv-07230
Plaintiffs,
: CONFIDENTIALITY AND
Vu PROTECTIVE ORDER
ON CONSENT
FXECUTIVE RISK INDEMNITY INC.,

Defendant.

 

WHEREAS, this action may involve the production and/or
disclosure of information, documents, or other materials that a
party ox producing non-party in good faith considers confidential,
proprietary, or not otherwise publicly available, including
information that constitutes attorney work product and/or
information protected by the attorney-client privilege; and

WHEREAS , good cause exists for the entry of this
Confidentiality and Protective Order;

THEREFORE, on this 3 day of \Dwe 262) TT IS HEREBY
ORDERED that all parties in enis ‘sZeion, and their employees,
agents, administrators, attorneys, and representatives (the
“parties”) shall compiy with the terms and procedures set forth
herein with cespect to Confidential Information (as defined

herein) produced or disclosed in connection with this action:

 

 

(Usps SDNY
DOCUMENT
ELEC i 2ONICALLY FILED

DOC #: _ ___
saan02s DATE FILED: = $: #0 _

—_

 

 

 

 

 

 
Case 1:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 2 of 18

1. Definition of Confidential Information

(a) For purposes of this Order, “Confidential Information”
means all information, documents, or other material (collectively,
“Tnformation”) produced, provided, supplied oF disclosed in the
above-captioned action {the “Litigation”) that a Party or a
producing non-party in good faith considers confidential,
proprietary, oF not otherwise publicly available, including,
without limitation, Information that constitutes attorney work
product, Information protected by the attorney-client privilege,
or other confidential research, development, commercial,
sensitive, or proprietary information.

(b) Confidential Information includes all Information
zdentified in any fashion by any Party, non-party, their counsel,
or other representative as “confidential” and produced, provided,
supplied, of disclosed in this Litigation, including, without
limitation, in response to written discovery requests, requests
for production, subpoenas or deposition notices, at depositions,
or in response to any other discovery requests.

2. Use of Confidential Information

(a) Confidential Information shall be used by a Party or a
person or entity to whom disclosure of Confidential Information is
authorized hereunder only for purposes necessary to the Litigation

or as expressly set forth in Section 5 herein.

§889025-1
Case 1:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 3 of 18

3. Designation of Confidential information

{a) tnformation that a producing Party of non-party deems to
contain or constitute confidential Information shall be marked or
identified as “confidential” on all copies thereof, OF, if
necessary for material which cannot be conveniently designated in
this matter (such as models of electronic files), by separate
written statement, by file name, and/or by so labeling the media
on which those materials are produced.

{b} Information produced by a Party OF non-party, but not
designated as confidential Information by the producing party, may
be designated as Confidential Information by any other Party by
way of written notification to all Parties that such Information
is “confidential.” The Parties must treat such Information as
confidential Information from the date such notice is received.
Disclosure of such Information prior to receipt of such notice is
not a violation of this Order, but any Party who disclosed the
Information prior to receipt of such notice shall:

i. request that the person oF entity to whom it made
disclosure smmediately return the Confidential
Information, and if applicable, permanently delete
any record thereof, if said person of entity is not
authorized hereunder to receive confidential

Information; and

§§89025-1
Case 1:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 4 of 18

ii.

(c)

inform the person or entity to whom disclosure was
made that the Information now designated as
Confidential Information must be treated as such in
accordance with this Order if said person of entity
4s authorized hereunder to receive Confidential

Information.

A Party or non-party may designate Information disclosed

at a deposition upon oral examination as Confidential Information

by:

5889025-t

ii.

specifying on the record at the deposition that the
Party or non-party’s Confidential Information is
being disclosed, in which case the court reporter
shall separate the portion of the deposition
transcript designated as “confidential
tnformation” from the balance of the deposition
transcript and mark the cover page of the separate
section of the deposition transcript with the
following: “Confidential Information Pursuant to
Confidentiality and Protective Order’; oF

giving written notice to the Parties of the pages
of the deposition transcript containing
Confidential Information within 30 days after

receiving the deposition transcript.
Case 1:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 5 of 18

{ay All deposition testimony shall be treated as
Confidential Information until 45 days after the date the court
reporter circulates the deposition transcript to all Parties who,
at the time of the deposition, requested a copy of the deposition
transcript, after which time the deposition testimony shall no
longer be treated as Confidential Information unless it was
designated as guch pursuant to this Section of subsequently is
designated as such pursuant to Section 4, below.

4. Inadvertent Production of Confidential Information and

Subsequent Designation

(a) Failure to designate Information a8 Confidential
Information at the time of its initial production or disclosure
shall not constitute a waiver of any claim by a Party that such
Information is Confidential Information.

fb) A Party who did not designate . Information as
confidential Information at the time of its production oF
disclosure may, by written notice to all other Parties at any time
thereafter, designate such Information as Confidential
Information. A Party who 50 designates such Information as
Confidential Information after its initial production of
disclosure shall provide the receiving Parties additional copies
of any such Information it is newly designating as Confidential

Information with the appropriate “confidential” designation.

5889025-1
Case 1:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 6 of 18

(c} Disclosure of such Information prior to receipt of such
notice is not a violation of this Order, but any Party who
disclosed the Information prior to receipt of such notice shall:

i. request that the person oF entity to whom it made
disclosure immediately return the Confidential
Information, and if applicable, permanently delete
any record thereof, if said person or entity is not
authorized hereunder to receive confidential
Information; and

ii. inform the person or entity to whom disclosure was
made that the Information now designated as
Confidential information must be treated as such in
accordance with this Order if said person or entity
4g authorized hereunder to receive Confidential
Information.

5. Authorized Disclosure of Confidential Information

(a) Confidential Information shall not be disclosed to any
person OF entity other than the following:

i. To counsel retained or employed by the Parties and
their respective employees, contract attorneys, and
administrative support personnel (including those
persons and firms engaged in the copying of

organization oF conversion of documents from or to

5889025-1
5889025-1

Case 1:

di.

iil.

iv.

vi.

vil.

20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 7 of 18

electronic media} retained by counsel for purposes
necessary to this Litigations

To the Parties, and their respective directors,
officers, employees, agents, and administrators who
would have access to such information in the normal
course of their employment of activities on behalf
of a Party or to whom a Party deems it necessary to
disclose Confidential information for purposes
necessary to this Litigation:

To experts, consultants, and investigators retained
py any Party or Parties in connection with this
Litigation;

To any court reporter, typist, of videograpner
rendering services in this Litigation;

To any potential witness, and persons called to
testify at any deposition, hearing, of trial in
this Litigation;

fo the court, jury, and court staff during any trial
or appeal or any hearing conducted in connection
with this Litigation;

To any insurer, yreinsurecr, retrocessionaire,
auditor, regulator, of other entity oF person,
including any governmental regulatory body, to whom

any Party of its counsel is contractually oF

7
Case 4:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 8 of 18

legally obligated to make such disclosure to
fulfill contractual or legal obligations;
viii. To any mediator, arbitrator, special discovery
master, or provider of alternative dispute
resolution services retained by two or more Parties
in connection with this Litigation;
1x. To any contractors, of employees of contractors,
who are retained by a Party or Parties and involved
in organizing, filing, duplicating, coding,
converting, storing of retrieving data, or
designing programs for handling data in connection
with this Litigation, ancluding the performance of
such activities relating to 4 computerized
Litigation support system:
Be Pursuant to court order for any purpose: or
xi. To any person or entity agreed to in writing by the
parties for the purposes expressed in such writing.
(pb) Except for persons Listed in subsection ta) (vi), above,
all other persons OF entities who receive confidential information
pursuant to this Section 5 shall be informed of the terms of this
Order and instructed that they are pound by the terms of this
Order.

{c) If any Party or its counsel is made aware of a motion,

order, subpoena, deposition notice, or any other request

8

5$89025-1
Case 4:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 9 of 18

(collectively, “Request”) in any action or proceeding other than
this Litigation seeking disclosure of Confidential Information,
counsel for such Party shall notify counsel for the Party whose
confidential Information is the subject of such Request as soon as
reasonably practicable, put in no event Later than five business
days after the Party of counsel for such Party becomes aware of
any such Request.

6. Non-Waiver of Privilege and Inadvertent Production of

privileged Information

(a) The inadvertent production of Information to the parties
in this case otherwise subject to the attorney-client privilege,
attorney work product protection, settlement communication
privilege, common interest protections, Of any other applicable
privileges or protections from discovery shall not be deemed to be
a waiver of any such privilege oF protection.

(bo) If a Party determines that privileged or protected
Information was inadvertently produced, it shall promptly give
written notice to all Parties and request the immediate return,
sequester, or destruction of the inadvertently produced
Information and all copies thereof. Written notice under this
subsection shall be given as soon as practicable after a Party
determines that privileged or protected Information was
inadvertently produced, but no later than 14 days after such

Information 4g first included on a trial exhibit list submitted to

9

5889025-1
Case 1:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 10 of 18

the Court. In the event a Party seeks to use at trial
inadvertently-produced privileged or protected Information not
previously included on a trial exhibit list, then the Party
asserting that such privileged oF protected Information was
inadvertently produced shall raise an objection to the use of such
tnformation at the first opportunity or such objection shall be
waived,

(ce) Subject to subsection {d), below, within 10 business
days of a Party’s receipt of notice under subsection (b}, above,
all original and duplicate copies of the Information inadvertently
produced shall be returned, sequestered, oF destroyed, and written
confirmation shall be provided to the producing party that all
yersions of the inadvertently produced Information in the
possession, custody of control have either been returned,
sequestered, oF destroyed. Any Party that disclosed such
Information before being notified must take reasonable steps to
retrieve the information.

(ad) If a Party to whom any such Information was produced
does not agree the Information is subject to a privilege or
protection from discovery, the Party shall notify the producing
Party in writing within 21 days of receipt of a request for their
return under subsection (b), above, put must still comply fully
with subsection {c}, above. If the Parties are unable to resolve

the disagreement after a good Faith effort to do SO, the Party
10

5889025-1
Case 1:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 11 of 18

challenging the privilege or protection claim may move for an order
compelling the production of such Information. Upon the filing of
any such motion, the Party asserting the privilege oF protection
of such Information shall promptly present the documents in
connection with such motion to the Court under seal for an in
camera determination of the claim. No Party may use or disclose
the inadvertently produced information unless and until the
Parties come to an agreement after a good faith effort or the Court
rules that the inadvertently produced information 18 not
privileged or otherwise protected from discovery.

(e) If the claim that Information subject to a privilege or
protection from discovery was inadvertently produced is made by 4
Party during a deposition, upon request of any Party, questioning
on any such Information shall immediately cease, provided that any
other Party shall have the right to continue the deposition to
question the witness about the Information at 4 tater date if the
Parties or the Court later determine that the Information in
question is not subject to any privilege or protection.

(f) This Order does not prevent the Parties from asserting
that any claimed privilege of protection does not exist oF is

inapplicable with respect to any Information.

it

5889025-!
Case 4:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 12 of 18

7. No Evidentiary Effect of Confidential Information
Designation

{a) The designation, of lack thereof, of Information as
confidential Information shall have no evidentiary force oF effect
in this case. The Parties agree and acknowledge that this Order
does not expand, diminish of eliminate the right of any Party to
seek discovery of and/or to object to the production of any
Information gor any reason including, but not Limited to, because
such information constitutes or contains confidential Information.

(bo) The Parties further agree that nothing herein shall
preciude 4 Party who designated Information a5 confidential
Information from objecting to any use in the Litigation of any
such Confidential information by any other Party.

8. Challenges to Designation of Confidential Information

(a) The designation of Information as Confidential
Information is intended solely to facilitate discovery in the
Litigation. Neither such designation nor the treatment of any such
designated Information in conformity with this Order is oF shall
be construed as an admission or agreement by any Party that the
designated Information contains of constitutes confidential
Information as defined in Section 1, above.

(ob) The designation of Information as Confidential
Information 1s subject to challenge. The Following procedures

shall apply to any such challenge:
12

5889025-1
§3g9025-1

Case 4:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 13 of 18

ii.

A Party who contends that Information designated as
Confidential Information is not confidential
Information as defined in Section l, above, shall
give written notice to the Party who made the
designation of the specific pasis for the
challenge. Within 15 days of the designating
Party's receipt of the written notice, the
interested parties shall meet and confer to
determine if the dispute can be resolved without
judicial intervention. Tf the dispute is not
resolved, the Party challenging the designation
shall have 21 days after the date of the conclusion
of meet and confer efforts to move the Court for an
order removing the Confidential designation. The
Party who designated the Information as
confidential Information shall bear the burden of
proving that the Information is confidential
Information as defined in Section 1, above.

Notwithstanding any challenge under subsection
(b) (1), above, to the designation of Information as
Confidential Information, all Information
designated as Confidential Information shall
continue to be treated as such and be subject to

the full protection of this Order unless and until

13
Case 4:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 14 of 18

one of the following occurs: eilthetc the Party
who designated the Information as confidential
Information withdraws such designation in writing,
or the Court rules that the Information should no
longer be designated as Confidential Information.

(c) Challenges to the designation of Information 4s
Confidential Information may be made at any time and are not waived
by the failure to raise the challenge at the time of initial
designation.

(d) Notwithstanding the above, no Party shall use anything
in this Order as the basis for any argument to expand or modify
any order of the Court in this Litigation regarding the
discoverability of Information that any Party objected to as
confidential, proprietary, irrelevant, non-responsive or
privileged and/or limit the Parties’ ability to challenge or appeal
any such order.

9. Filing Documents Containing Confidential Information

(a} If a Party wishes to serve or file with the Court in
this Litigation any document to which Confidential Information is
appended of in which Confidential Information is contained or
described, the Parties agree that any such documents shall be
redacted and/or filed under seal go as not to disclose any
Confidential information. the Party wishing to serve or file such

Confidential Information (the “offering Party”) shall only do so
14

§889025-I
Case 1:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 15 of 18

pursuant to and subject to an Order, made on Motion, or Letter
Motion pursuant to Section VI of Judge Koeltl’s Individual
Practices, with any and all Confidential Information appropriately
redacted and/or sealed.

(ob) The Offering Party shail mark on each page of each such
document “Confidential Information” or “confidential.”

{c) Nothing in this Order shall preclude a Party from using
confidential information in any appeals of the Litigation. To the
extent a Party wishes to protect Confidential Information in an
appellate court, it shall make the appropriate application to that
court. No Party shall use confidentiai Information in any appeals
until 30 days after the filing of a notice of appeal, motion for
leave to appeal, or other document initiating such appeal absent
an order from a court directing otherwise.

10. No Waiver of Judicial Protection

Nothing herein shall prevent any Party from applying to the
Court for protection from discovery requested of its Information
and/or from seeking additional protection from the Court with
respect to its Information.

11. Treatment of Confidential Tnformation upon Conolusion of

Litigation

(a) The protections provided to confidential Information

under this Order will not terminate upon conciusion of the

Litigation and will survive and continue unless otherwise agreed

15

5889025-I
Case 1:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 16 of 18

to in writing by the Party who designated the Information as
Confidential Information.

{b) Upon the conclusion of this Litigation, including any
appeals, counsel of record in this Litigation may maintain copies
of any confidential Information. However, all Confidential
Information retained by counsel shall continue to be treated as
Confidential in accordance with the terms of this Order.

12. Persons and Parties Bound by This Order

it is the intent of the Parties executing this Order that all
Parties to this Litigation, as well as any other person or entity
listed in Section 5, above, to whom Confidential Information was
disclosed, will be bound by this Order.

13. Miscellaneous

(a) This Order is without prejudice to the right of any Party
or other person to challenge the propriety of discovery on other
grounds or to assert a claim of privilege pursuant to the attorney-
client privilege, work product doctrine, or any other applicable
privilege or rule. Nothing contained in this Protective Order shall
be construed as a waiver of any objection which might be raised as
to the admissibility at trial of any evidential matter.

(bo) Nothing contained herein precludes any of the Parties
From seeking other and further relief as the Court may deem

appropriate.

16

§889025-E
Case 1:20-cv-07230 JGK Document 19-1 Filed 06/02/21 Page 17 of 18

A copy of this Order shall be deemed served upon all

{c)

counsel upon e-filing.

      

Coke _

Hon. ‘ohn G. Koelitl,

 

U.S.D.d.

(3 / P|

en (v Apher 4 aad Aypvackios oy Uy

bred 0 Court piroowel | Tile (set

nhataves ou. ue if Go pues I

of aan Toe
“C) 96 nalertef,
(fl
a

SD
lo

17

§889025-i
Case 1:20-cv-07230-JGK Document 19-1 Filed 06/02/21 Page 18 of 18

— hereby consent to the form and entry of the foregoing

Confidentiality and Protective Order on Consent.

By:

5889025-1

/s/ Trishé L. A. Hynes

 

Trishé L. A. Hynes, Esq.
Russo & Gould, LLP
Attorneys for
Plaintiff£s,

Lee Godfrey and Yun Jae
Chung

18

By:

/s/ Neil V. Mody

 

Neil V. Mody, Esq.
Connell Foley LLP
Attorneys for Defendant,
Executive Risk Indemnity
Inc.
